 In the Matter of GENERAL CHEMICAL COMPANY, BUFFALO WORKSandUNITED GAS, COKE AND CHEMICAL WORKERS OF AMERICA, C. I. O.Case No. 3-R-840.-Decided September 9,1944Kenefick, Cooke, Mitchell, Bass d Letchworth,byMr. Lyman M.Bass,of Buffalo, N. Y., for the Company.Mr. Charles A. Doyle,of Niagara Falls, N. Y., for the United.Mr. Neil J. Cunningham,of Buffalo, N. Y., for the A. F. of L.Mr. Louis Cokin,of counsel to the Board.DECISION-ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Gas, Coke and Chemical Workersof America, C. I. 0., herein called the United, alleging that a question:affecting commerce had arisen concerning the representation of em-ployees of General Chemical Company, Buffalo Works, Buffalo, NewYork, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before MiltonA. Nixon, Trial Examiner. Said hearing was held at Buffalo, NewYork, on August 8, 1944.At the commencement of the hearing theTrial Examiner granted a motion of Chemical Workers Union, Local19636, A. F. of L., herein called the A. F. of L., to intervene.TheCompany, the United, and the A. F. of L. appeared at and participatedin the hearing.'All parties were- afforded full opportunity to beheard, to examirie_ and cross-examine witnesses, and to introduceevidence bearing on the issues.During the course of the hearing, theA. F. of L. moved to dismiss the petition.The Trial Examiner re-served ruling thereon.The motion is hereby denied. The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.1Although District 50, United Mine Workers of America,was served with Notice ofHearing, it did not appear.58 N. L.R. B., No. 30.156 GENERAL CHEMICAL COMPANY157Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGeneral Chemical Company is a New York corporation operatinga plant at Buffalo, New York, known as the Buffalo Works, where itis engaged in the manufacture and distribution of heavy chemicals.Over 50 percent of the raw materials used by the Buffalo Works dur-ing 1943 was shipped to it from points outside the State of New York.During the same period the Company shipped about 20 percent of itsfinished products to points outside the State of New York.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Gas, Coke and Chemical Workers of America is a labororganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.Chemical Workers Union, Local 19636, is a labor organization affili-ated with the American Federation of Labor, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the United as the exclusive col-lective bargaining representative of its employees until such timeas the United is certified by the Board.On September 29, 1942, the Company and the A. F. of L. entered,into an exclusive bargaining contract.The contract provides thatit shall remain in effect for 1 year and from year to year thereafterunless notice of a desire to terminate is given by either party thereto30 days prior to any annual expiration date.The United made itsclaim upon the Company during April 1944. Inasmuch as the con-tract is about to expire 2 and the C. I. O. made its claim prior toAugust 29,1944, the date upon which the contract would automaticallyhave renewed itself, we find that the contract does not constitute abar to a determination of representatives at this time.A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that the United represents a substan-tialnumber of employees in the unit hereinafter found to beappropriate.8'Matter of Atlantic Footwear Co., Inc.,5 N L R B. 252.8The Field Examiner reported that the United presented 113 membership applicationcards bearing the names of persons who appear on the Company's pay roll for the period 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe United and the A. F. of L. urge that all hourly paid production,utility, and maintenance employees at the Buffalo Works of the Coln-pany'including watchmen, janitors, and non-militarized guards, butexcluding chemists, office employees, and supervisory employees con-stitute an appropriate biirgaining unit.The- only controversy withrespect to the unit concerns guards.The United and the A. F. of L.urge that they be included in the unit and the Company that theybe excluded.The Company employs two guards who are bonded, uniformed, anddeputized by the city of Buffalo. In addition, the Company employstwo watchmen who are not uniformed. Both classes of employeesperform identical duties and functions. It further appears that oneof the guards is characterized by the Company as a head guard. Thehead guard effectively recommends changes in the employment statusof the watchmen and guards, and prepares work schedules for them.We find that the head guard is a supervisory employee, and as such,we shall exclude him from the unit. It appears that none of the guardsor watchmen are militarized.Under the circumstances, we find thatthe watchmen and guards, other than the head guard, should be in-cluded in the unit.We find that all hourly paid production, utility and maintenanceemployees at the Buffalo Works of the Company, including watch-men, non-militarized guards, and janitors, but excluding chemists,office employees, the head guard, and any other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.ending July 17, 1944.There are approximately 125 employees in the appropriate unit.The A F of L.did not present any evidence of representation but relies upon its contractas evidence of its interest in the instant proceeding. GENERAL CHEMICALCOMPANYDIRECTION OF ELECTION159By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tionsBoard Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that,as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with General ChemicalCompany, Buffalo Works, Buffalo, New York, an election by secretballot shall be conducted as soon as possible, but not later than thirty(30) days from the date of this Direction, under the direction and su-pervision of the Regional Director for the Third Region, acting in thismatter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction,including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding anyemployees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, to de-termine whether they desire to be represented by United Gas, Cokeand Chemical Workers of America, C. I. 0., or by Chemical WorkersUnion, Local 19636, A. F. of L., for the purposes of collective bar-gaining, or by neither.